DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/28/20 have been fully considered.
Applicant’s arguments, starting on page 6, with respect to the rejection(s) of claim(s) 1, 5-6, 10-11, and 15 have been fully considered and in light of amendment are persuasive, as previously noted and further explained in advisory action dated 9/11/20.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prasad (US 20160374050 A1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20160374050 A1) in view of Anchan (US 20130121133 A1), and Yu (US 20140286222 A1).
Regarding claim 1, Prasad discloses:
“A method for receiving, by a user equipment (UE), single-cell multi-transmission data, the method comprising… wherein the single-cell multi-transmission performs group communication through … radio resource shared with other UEs included in a same group in the primary cell;” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“receiving single-cell multi-transmission control information in the primary cell, wherein the single-cell multi-transmission control information is information for controlling the single-cell multi-transmission; and identifying whether a neighboring cell provides the single-cell multi-transmission using the single-cell multi-transmission control information…” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “receiving system information for single-cell multi-transmission in a primary cell (PCell),” group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI),” nor “and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information”.
However, Anchan discloses the missing features:
“receiving system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”.
However, Yu discloses the missing features:
group communication through “a Physical Downlink Shared Channel (PDSCH)”([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group communication, and hence this information or information like it is necessary to obtain the benefits of group communication, hence including such information enhances service quality. The reason for using TMGI and G-RNTI is that they are already standard, hence using them increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.
Regarding claim 6, Prasad discloses:
“A method for transmitting, by a base station, single-cell multi-transmission data, the method comprising… wherein the single-cell multi-transmission performs group communication through … radio resource shared with UEs included in a same group in the primary cell;” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“generating single-cell multi-transmission control information for controlling the single-cell multi-transmission; and transmitting the single-cell multi-transmission control information to a user equipment (UE) in the primary cell…” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“…and wherein user equipment (UE) identifies whether a neighboring cell provides single-cell multi-transmission using the single-cell multi-transmission control information and requests to receive a group communication service through unicast to one of a group communication service application server, the base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell is identified as not providing single-cell multi-transmission.” ([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “transmitting system information for single-cell multi-transmission in a primary cell (PCell)”, group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” nor “and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information”.
However, Anchan discloses the missing features:
“transmitting system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the control information based on system information is that conventionally a SIB is used in LTE networks in order to provide information necessary for accessing other channels on a network and hence using such a process increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)”.
However, Yu discloses the missing features:
group communication through “a Physical Downlink Shared Channel (PDSCH)”([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed by Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group communication, and hence this information or information like it is necessary to obtain the benefits of group communication, hence including such information enhances service quality. The reason for using Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.
Regarding claim 11, Prasad discloses:
“A user equipment (UE) for receiving single-cell multi-transmission data, the UE comprising: a receiver configured … to receive single-cell multi-transmission control information in the primary cell,” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“wherein the single-cell multi-transmission performs group communication through … radio resource shared with other UEs included in a same group in the primary cell” ([para 0138]: “The initial assumption is that the UE receives the GC data/media via a multicast delivery from the content provider (GC-AS) via an (e)MBMS bearer service.” See Fig. 13, “GC with multicast delivery (eMBMS via eNB1)”.)
“and the single-cell multi-transmission control information is information for controlling the single-cell multi-transmission;” ([para 0143]: “In step (5), if the source eNB determines that the target cell does not offer the (e)MBMS service(s), the source eNB informs the UE (e.g. via RRC signaling message) about "NO activated eMBMS service in target cell", i.e. the target eNB2 is not part of the MBSFN area.”)
“and a controller configured to identify whether a neighboring cell provides single-cell multi-transmission using the single-cell multi-transmission control information…and wherein the method comprises requesting to receive a group communication service through unicast to one of a group communication service application server, a base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell does not provide single-cell multi-transmission.” ([para 0144]: “In step (6.1), the UE's application initiates application level signaling to request the GC-AS to start unicast delivery of GC data/media.”)
Prasad does not explicitly disclose “to receive system information for single-cell multi-transmission in a primary cell (PCell)”, group communication through “a Physical Downlink Shared 
However, Anchan discloses the missing features:
“to receive system information for single-cell multi-transmission in a primary cell (PCell)” ([para 0068]: “At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”) 
“wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” ([para 0068]: “The remaining procedures 906-910 related to the Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH)… At 906, the UE can acquire SIB 1 which contains scheduling information regarding all the remaining SIBs including SIB13, which can then be acquired in 908. From SIB13, the MCCH information can be determined.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, with the teachings of Prasad and Anchan, for the control information as disclosed by Prasad, be obtained based on system information as disclosed by Anchan. The motivation for obtaining the control information based on system information is that conventionally a SIB is used in LTE networks in order to provide information necessary for accessing other channels on a network and hence using such a process increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan to obtain the invention as specified in the instant claim.
Prasad in view of Anchan does not explicitly disclose group communication through “a Physical Downlink Shared Channel (PDSCH)” nor “wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-
However, Yu discloses the missing features:
group communication through “a Physical Downlink Shared Channel (PDSCH)”([para 0012]: “Cell-multicasting scheme refers to the dynamic scheduling of PDSCH for multiple UEs by addressing a corresponding PDCCH to a group radio identifier.”)
“wherein the single-cell multi-transmission control information comprises at least one of cell identification information on a neighboring cell providing single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI), and information on a neighboring cell providing single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” ([para 0092]: “In step 1713, UE 1701 receives signaling of radio identifier ( g-RNTI) and mapping between the TMGI and g-RNTI.” ; [para 0095]: “As a result, UEs from PoC group 1 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the common g-RNTI, and find its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-1. Similarly, UEs from PoC group 2 monitors PDSCH and acquires PoC DL traffic addressed to PDCCH scrambled with the same common g-RNTI, and finds its PoC traffic by looking for MAC PDU sub-header that matches identifier TMGI-2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, and Yu to have the control information as disclosed by Prasad, include TMGI and information on a neighboring cell associated with G-RNTI as disclosed by Yu. The motivation for including such information is that this information can be used for group communication, and hence this information or information like it is necessary to obtain the benefits of group communication, hence including such information enhances service quality. The reason for using TMGI and G-RNTI is that they are already standard, hence using them increases system interoperability. Therefore, it would have been obvious to combine Prasad with Anchan and Yu to obtain the invention as specified in the instant claim.
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20160374050 A1) in view of Anchan (US 20130121133 A1), Yu (US 20140286222 A1), and further in view of Lee (US 20130107864 A1).
Regarding claim 5, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “performing a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “performing a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission” ([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing service quality. Therefore, it would have been obvious to combine Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.
Regarding claim 10, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “wherein user equipment (UE) performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “wherein user equipment (UE) performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing service quality. Therefore, it would have been obvious to combine Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.
Regarding claim 15, Prasad in view of Anchan and Yu disclose all the features of the parent claim.
Prasad in view of Anchan and Yu do not explicitly disclose “wherein the controller performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.”
However, Lee discloses the missing feature “wherein the controller performs a cell reselection procedure by assigning a top priority to a frequency of a cell providing single-cell multi-transmission.” ([para 0089]: “If the user equipment is interested in receiving the MBMS and if the user equipment is located in an area in which the MBMS is provided, the user equipment places the highest priority on the frequency F2 at which the MBMS is provided, for cell reselection, in step S1104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Prasad, Anchan, Yu, and Lee to when interested in receiving single-cell multi-transmission communication as disclosed by Prasad, to perform cell reselection prioritizing the frequency of the cell providing multi-transmission as disclosed by Lee. The motivation for prioritizing the multi-transmission frequency is that it greatly increases the chances of utilizing the multi-transmission frequency, thereby allowing the benefits of using single-cell multi-transmission, and thereby enhancing Prasad in view of Anchan, and Yu with Lee to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412